t c memo united_states tax_court michael j fitzpatrick petitioner v commissioner of internal revenue respondent docket no date during and p was a loan officer at bank of new york p accepted money from the bank's clients in order to approve or modify loans in fitzpatrick v commissioner tcmemo_1995_548 the court decided that p because he had been convicted of tax_evasion under sec_7201 i r c for the years and was collaterally estopped from denying his participation in a bribery scheme and from denying that some part of the underpayment of his income_tax was due to fraud for purposes of sec_6653 i r c for each of those taxable years held p's and gross_income includes the payments he received from clients in those years held further p is liable for the additions to tax under sec_6653 i r c for and and for purposes of sec_6653 as in effect for the addition_to_tax applies to the entire amount of unreported income he received in michael j fitzpatrick pro_se patrick e whelan and daniel k o'brien for respondent memorandum findings_of_fact and opinion laro judge michael j fitzpatrick petitioned the court to redetermine the following determinations of deficiencies and additions to tax_year deficiency 1dollar_figure big_number additions to tax sec_6653 sec_6653 sec_6653 dollar_figure --- --- dollar_figure --- of the interest due on dollar_figure 1the parties stipulated that the deficiency for should be reduced by dollar_figure following our decision in fitzpatrick v commissioner tcmemo_1995_548 the issues before the court are as follows in fitzpatrick v commissioner tcmemo_1995_548 the court decided that respondent was not collaterally or equitably estopped from issuing a notice_of_deficiency due to the earlier issuance of the no-change letter to petitioner for the same tax years the notice_of_deficiency was not in violation of the double_jeopardy clause of the fifth_amendment petitioner is collaterally estopped from denying his participation in the bribery scheme and petitioner is collaterally estopped from denying that there is an underpayment of his income_tax and that some part of the underpayment is due to fraud for purposes of sec_6653 for each of the years and sec_6653 requires respondent to establish the specific_portion of the underpayment_of_tax which is attributable to fraud for purposes of applying the percent of the interest payable provision cooney v commissioner tcmemo_1994_50 since we decided in fitzpatrick v commissioner supra that continued whether respondent correctly determined that petitioner received unreported income from bribes in the years and in the amounts of dollar_figure and dollar_figure respectively we hold that respondent's determinations are correct whether respondent correctly determined that the entire amount of the deficiency for was attributable to fraud for purposes of sec_6653 we hold that she did unless otherwise stated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in taos ski valley new mexico when he filed his petition from through petitioner was a loan officer in the real_estate and construction lending department of the bank of new york the bank he initially served as assistant treasurer and in late he was promoted to assistant vice president of the bank continued petitioner cannot deny that a part of the underpayment was due to fraud for purposes of sec_6653 and sec_6653 for and respectively it is left to decide the amount of the addition_to_tax under sec_6653 for on date brenton's cove development co brenton's closed on a dollar_figure million construction loan with the bank petitioner worked on this loan as a loan officer for the bank herbert l finley finley and radcliffe romeyn romeyn were the general partners of brenton's on date the bank approved a construction loan advance of dollar_figure for brenton's the proceeds of which were wired to petitioner's brother on date on date petitioner recommended that the bank credit committee approve a dollar_figure million construction loan to landing development co landing and long wharf development co long wharf for the purpose of financing the construction of two condominium hotels inn on the harbor and inn on long wharf the inns the bank conditionally approved this loan on date landing closed on a construction loan of dollar_figure from the bank finley romeyn and william r wing wing were general partners of landing and long wharf timothy m dwyer dwyer was a general_partner of long wharf only in the summer of r perry harris a representative of a real_estate investment group expressed an interest in possibly purchasing the inns and later selling each completed unit as a time share promotion the original bank commitment to landing and long wharf did not permit the borrowers to market the condominiums as time shares in order for the sale of the inns to be accomplished a change in the bank loan agreement had to be effected on date inn group associates inn group a limited_partnership was formed for the purpose of acquiring the inns the general_partner of inn group was r perry harris and the limited partners were r perry harris finley romeyn wing dwyer tremont street corp and western atlantic investment inc in date the partners of landing and long wharf entered into purchase and sale agreements with inn group whereby the inns were sold to inn group for dollar_figure million pursuant to these agreements inn group assumed landing's and long wharf's obligations as to the bank's construction loan and landing received a dollar_figure million nonrefundable deposit petitioner acting on behalf of the bank was a signatory to the assumption_agreement on date landing used the dollar_figure million deposit to make dollar_figure payments to finley romeyn and wing the remainder of the deposit was utilized to pay dollar_figure in construction bills and dollar_figure to petitioner the dollar_figure payment was made to petitioner so that he would approve the modification of the loan agreement petitioner directed that landing make the payment by two checks one for dollar_figure the other for dollar_figure which were deposited in a panamanian bank in the checking account of rain shine r s a panamanian corporation the memo blank on each check reflected that it was for furniture fixtures and equipment these notations were fabrications designed to permit landing to deduct these expenditures as business_expenses the distribution of the dollar_figure million deposit of which dollar_figure went to the general partners of landing and the rest to petitioner violated the terms of landing's construction loan from the bank under the loan agreement the first income earned by landing was to have been applied toward paying off the construction loan to the bank petitioner endorsed the dollar_figure and dollar_figure checks in and respectively petitioner directed the panamanian bank to mail r s's account records to him in the united_states a small quantity of temporary checks for r s was mailed to petitioner at his home all checks on the r s account were drawn by petitioner using either his name or the fictitious name of daniel dunn in a check was drawn on the r s account payable to petitioner for dollar_figure this check was signed by petitioner as an authorized signatory and was ultimately deposited to his new york city checking account during disbursements totaling dollar_figure were made from the r s account to the hill winery associates checking account hill account at the citizens first national bank of new jersey ridgewood new jersey citizens bank all deposits to the hill account were transferred from the r s checking account with the exception of loan proceeds in the amount of dollar_figure deposited to the hill account on date in the below-listed disbursements which inured to the personal benefit of petitioner were made from the hill account date disbursed amount payee purpose dollar_figure fbf winery big_number mary fusco big_number elaine m fitzpatrick winery partnership with petitioner's brother in california petitioner's purchase of residence located in city island new york repayment of loan to petitioner's mother during february and march of the hill account had a mailing address of columbus avenue new york new york the monthly statements for february and march were undeliverable at that address and the statements were thereafter picked up by petitioner's father who was an employee of citizens bank on date petitioner acting on behalf of the bank was a signatory to a building loan agreement with long wharf the agreement authorized the release of dollar_figure in construction loan proceeds to long wharf on date landing made a dollar_figure payment to pares y nones s a a panamanian corporation because petitioner had enabled the long wharf loan closing to take place in spite of the fact that long wharf did not have any coastal zone management approvals petitioner was instrumental in opening an account for pares y nones s a into which the dollar_figure was deposited in connection with the purchase of a 71-foot bermuda ketch by banba associates on date petitioner directed a panamanian attorney to wire dollar_figure from the pares y nones s a account approximately month prior to directing this disbursement petitioner had obtained a survey report on the ketch petitioner was the signatory on behalf of the seller during dwyer construction co made repairs and renovations to petitioner's residence the renovations were first discussed by finley romeyn and petitioner at the long wharf loan closing petitioner requested that a jacuzzi be installed in his house and that landing send some of its construction workers to his house to do renovations landing made payments of dollar_figure to dwyer and dwyer construction co in connection with the renovations on november and romeyn wrote to petitioner and demanded payment from him initially in the amount of dollar_figure and thereafter in the amount of dollar_figure these demands were made by romeyn under the threat that if the money was not forthcoming the internal_revenue_service would be advised of petitioner's involvement in the r s account and the pares y nones s a account petitioner never complied with either of romeyn's demands in and finley romeyn and petitioner were each convicted of related crimes involving dishonesty and false statements in the federal district_court for the district of rhode island finley and romeyn each pled guilty in to two counts of making false statements on documents submitted to the federally insured old colony co-operative bank requesting construction loan advances in violation of u s c sec_1014 romeyn also pled guilty in to one count of making material false statements on the landing federal_income_tax return in violation of sec_7206 these material false statements consisted in part of falsely deducting payments made to r s as business_expenses on date petitioner was convicted of willful attempted evasion of his and income_tax liabilities under sec_7201 this conviction was affirmed by the court_of_appeals for the first circuit see 892_f2d_162 1st cir petitioner was also convicted of two counts of conspiracy to travel and use of the mails and interstate commerce between rhode island new york and the republic of panama to facilitate bribery and the distribution of the proceeds of bribery in violation of u s c sections and a unreported income opinion respondent asserts that the transfers from landing into the r s and pares y nones s a accounts and the repairs by landing to petitioner's home constituted income in the respective amounts of dollar_figure and dollar_figure for and petitioner argues that the deposits were loans rather than income we agree with respondent sec_61 defines gross_income as all income from whatever source derived this definition includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion including bribes sec_61 348_us_426 30_f3d_1077 9th cir 994_f2d_1542 11th cir affg tcmemo_1991_636 239_f2d_658 7th cir sec_1_61-14 income_tax regs respondent's determinations are presumed correct and petitioner has the burden to establish that they are erroneous rule a 290_us_111 some courts have recognized a limited exception to this general_rule where the commissioner alleges that the taxpayer has unreported illegal income 92_tc_661 in such cases the deficiency determination must be supported by some evidentiary foundation linking the taxpayer to the alleged income-producing activity blohm v commissioner supra pincite 937_f2d_1548 10th cir once this minimal evidentiary showing has been made the deficiency determination is presumed correct and it becomes the taxpayer's burden to prove it erroneous blohm v commissioner supra pincite testimony of a taxpayer which is unsupported by documentary_evidence may be insufficient to satisfy the taxpayer's burden see ghadiri v commissioner tcmemo_1996_528 alvarez v commissioner tcmemo_1995_414 in fitzpatrick v commissioner tcmemo_1995_548 the court held that petitioner was collaterally estopped from denying his participation in the bribery scheme remaining in issue is the amount of unreported income he received in and we find that petitioner has not met his burden of proving that the amounts he directed landing to deposit in the r s and pares y nones s a accounts are not includable in his gross_income further petitioner has not proven that the repairs to his home which landing paid for did not constitute income to him respondent argues that petitioner should include in income the deposits into the r s and pares y nones s a accounts and that he exercised dominion and control_over those accounts we agree with respondent all of the deposits to the r s account came from the bank's construction loan clients to whom petitioner rendered services and all of the disbursements from the account were made by checks drawn on the account that were signed either by petitioner personally or by petitioner with the alias daniel dunn some of the disbursements from the account were channeled to a new jersey bank account in the name of hill winery associates which had no business_purpose other than to pay major personal expenditures of petitioner and for which petitioner's father picked up all the bank statements during the sole check disbursed from this account was for dollar_figure and was signed by petitioner was made payable to petitioner and was ultimately deposited by petitioner in his new york city checking account accordingly we hold that petitioner must include dollar_figure and dollar_figure in his and income respectively petitioner similarly has failed to prove that he did not exercise dominion and control_over the pares y nones s a account the evidence has shown that petitioner was involved in opening and operating the account petitioner had obtained a survey on a ketch then approximately month later he directed a panamanian attorney to wire dollar_figure from the account petitioner was signatory on behalf of the seller of the bermuda ketch accordingly we find that petitioner must include the dollar_figure deposited by landing into the pares y nones s a account in his income additionally respondent contended that petitioner should include in income the amount of renovations on his home paid for by landing the renovations were first discussed by finley romeyn and petitioner at the long wharf closing petitioner requested that a jacuzzi be installed in his home along with other alterations and that landing send some of its construction workers to do the work landing made dollar_figure in payments to fund the renovations petitioner admitted that he never expected that he would have to pay for the repairs accordingly we find that petitioner should include the amount landing paid for the renovations on his home in his gross_income fraud addition under sec_6653 respondent determined that petitioner was liable for additions to tax for fraud in each year in issue respondent must prove her determinations of fraud by clear_and_convincing evidence sec_7454 rule b 80_tc_1111 fraud requires a showing that the taxpayer intended to evade a tax known or believed to be owing 398_f2d_1002 3d cir as discussed above respondent must prove the amount of the underpayment that is attributable to fraud for purposes of sec_6653 see supra note in fitzpatrick v commissioner supra the court decided that petitioner's conviction under sec_7201 collaterally estops him from denying that there is an underpayment of his income_tax and that some part of the underpayment is due to fraud for purposes of sec_6653 for each of the taxable years and consequently petitioner is liable for the addition_to_tax under sec_6653 for and he is liable for the addition_to_tax under sec_6653 for the only remaining issue that we must decide is the amount of the understatement_of_tax in which is attributable to fraud for purposes of sec_6653 we recognize that respondent has the burden of proving fraud by clear_and_convincing evidence whereas petitioner as explained above has the burden of showing that he did not receive unreported income to overcome respondent's determination of deficiencies we find that respondent has met her burden the evidence clearly and convincingly shows that petitioner had dominion and control_over the r s and pares y nones s a accounts that the amounts deposited in those accounts by landing constituted unreported income to him and that he received additional unreported income as a result of the repairs on his home which landing paid for the unreported income consisted of the bank deposit proceeds and the renovations on petitioner's house consequently the entire amount of petitioner's unreported income for is attributable to fraud and is subject_to the provisions of sec_6653 we have considered all arguments made by petitioner for contrary holdings and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
